Citation Nr: 1810785	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  08-16 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent disabling for residuals of a traumatic brain injury (TBI) with post-concussive syndrome and chronic daily headaches prior to August 30, 2016, and in excess of 40 percent from that date. 

2.  Entitlement to an initial evaluation in excess of 30 percent for cognitive disorder associated with residuals of TBI prior to February 4, 2011, and in excess of 70 percent from that date. 

3.  Entitlement to a total disability rating based on individual unemployability, due to service-connected disabilities (TDIU) for the period prior to February 4, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to January 1981, April 1981 to April 1987, and November 1991 to January 1993.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for residuals of TBI with post-concussive syndrome and chronic daily headaches and assigned a 10 percent rating from January 16, 2007 (the date the claim for service connection was received), and denied service connection for a cognitive disorder.

In May 2010, the Veteran testified at a Travel Board hearing before a Veterans Law Judge who is no longer available.  A transcript of this hearing is associated with the claims folder.  The Board notes that an August 2017 letter informed the Veteran that the VLJ who conducted the hearing was unavailable and offered the Veteran the opportunity to testify at another hearing.  He was also informed that if the Board did not receive a response to that notification within 30 days, the Board would presume he did not want an additional hearing.  No response was received and the letter was not returned as undeliverable.  Thus, the Board will proceed with the appeal.  See 38 C.F.R. § 20.704(e) (2017).

In December 2010, the Board granted service connection for a cognitive disorder as a residual of his TBI with post-concussion syndrome and remanded the claim for an initial rating in excess of 10 percent for residuals of TBI with post concussive syndrome and chronic daily headaches.  The Board also expanded the appeal to include the matter of the Veteran's entitlement a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities, consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In December 2010, the RO implemented the Board decision and awarded an initial rating of 30 percent for cognitive disorder from January 16, 2007.  In September 2012, the RO increased the rating for cognitive disorder to 70 percent and granted a TDIU, both effective from February 4, 2011 (the date of a VA examination).  

In a March 2017 rating decision, the RO awarded an increased rating of 40 percent for residuals of (TBI) with post-concussive syndrome and chronic daily headaches, effective from August 30, 2016 (the date of a VA examination).

As the increased ratings awarded does not represent the maximum ratings available, the Veteran's claims remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that although the Veteran has not filed a separate notice of disagreement with the December 2010 rating decision that granted service connection for a cognitive disorder associated with residuals of TBI, given that the medical evidence indicates that symptoms from the Veteran's service-connected residuals of TBI with post-concussive syndrome and chronic daily headaches cannot be delineated from his service-connected cognitive disorder, and the Veteran has appealed the issue of an initial higher rating for residuals of his TBI, which includes his cognitive disorder, this issue is also before the Board.  Cf. 38 C.F.R. § 20.200 (2017) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.).  In light of the above procedural history, the Board has recharacterized the issues.

The Board remanded the appeal again in August 2014.  The appeal is now returned to the Board for further appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds additional development is necessary to comply with the Board's August 2014 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where a prior remand is not complied with, the Board errs in failing to ensure compliance.  Id.

In the August 2014 Board remand, the Board requested that the RO obtain and associate with the record VA treatment records from February 2014.  A September 2015 Medical Records Request Reject Notice indicates that the request for records was rejected because the request is expired.  Notably, a privacy release from the Veteran dated in April 2009 is attached with the notice.  There were no additional follow-up attempts or requests made, and it appears that the VA incorrectly relied on the date of the April 2009 privacy release in determining that the request was expired.  Thus, on remand, the RO should request and obtain VA treatment records dated since February 2014.  If such records do not exist, a formal finding of unavailability must be associated with the record.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016); Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records dated since February 2014.  If it is determined that such records do not exist, render a formal finding of unavailability.  

2.  After completing the above action, and any other development deemed necessary, readjudicate the claims.  If the determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




